IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20652
                          Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,
versus

CHARLES WILLIE WILLIAM,

                                        Defendant-Appellant.
                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-90-CR-330-3
                       - - - - - - - - - -

                            July 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Willie William appeals the denial of his § 2255 motion

to vacate, set aside, or correct sentence. William argues that his

indictment was defective because it lacked the phrase “in relation

to” and that his factual basis was insufficient to support his

guilty plea.   William did not raise these issues in the district

court and, hence, they are reviewed only for plain error.         See

United States v. Spires, 79 F.3d 464, 465-66 (5th Cir. 1996);

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc).

     William’s indictment was sufficient because the indictment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20652
                                 -2-

referenced the statute to increase clarity.   See United States v.

Hernandez, 891 F.2d 521, 523-25 (5th Cir. 1989).    William’s next

argument was raised in a prior § 2255 and is barred by the doctrine

of law of the case.    See United States v. McClain, 593 F.2d 658,

664 (5th Cir. 1979).

     AFFIRMED.